DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claims filed on 12 SEPTEMBER 2019 has been considered.  Current pending claims are Claims 1-15 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 SEPTEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 20 JANUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 28 DECEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 22 JUNE 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The use of the term MICROCHEM®, [0053], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first fluid reservoir".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over KORNILOVICH, US Publication No. 2013/0061962 A1, submitted on the Information Disclosure Statement on 12 SEPTEMBER 2019; US Patent Application Publications Cite No. 2,  in view of GOVYADINOV, US Publication No. 2013/0063528 A1, and further in view of WOOD, US Patent 5,331,928.
Applicant’s invention is drawn towards a device, an inertial pump. 
Regarding Claim 1, the KORNILOVICH discloses a inertial pump, Figure 2, [0031], inertial pump 200, comprising: 
a microfluidic channel, Figure 2, [0031], pump 206; 
a fluid actuator located in the microfluidic channel, Figure 2, [0031], fluid pump actuator 202. 
The KORNILOVICH discloses the claimed invention, but is silent in regards to wherein the inertial pump includes a valve. 
The GOVYADINOV discloses a pump, abstract, fluid ejection device, comprising: a microfluidic channel, Figure 4a, 4b, channel 208 or 212, [0032, 0033]; a fluid actuator located in the microfluidic channel, Figure 4a, 4b, fluid actuator 206 or element 216, [0032, 0033]; and a valve located in the microfluidic channel, Figure 4a, 4b, valve 404, [0038], the valve comprising: a valve element, Figure 4a, 4b, element 216, [0033, 0034], a narrowed channel segment located upstream of the valve element, the narrowed channel segment having a width less than a width of the valve element such that the valve element blocks fluid flow through the valve when the valve element is positioned in the narrowed channel segment, Figure 4a, 4b, see narrowed portion of channel is more narrow than element 216, and a blocking element formed in the microfluidic channel downstream of the moveable valve element, Figure 4a, 4b, tolerant architectures 400, [0038], and configured such that the blocking element constrains the valve element within the valve while also allowing fluid flow when the moveable valve element is positioned against the blocking element, [0038]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to include a valve in the inertial pump as taught by GOVYADINOV to regulate the flow of fluid or improve the recirculation efficiency and minimize nozzle cross talk, which refers to an unintended flow of fluid between neighboring drop generators and/or pumps, [0038].
The combination above suggests the claimed invention, but is silent in regards to wherein the valve is a check valve. 
The WOOD reference discloses a pump, abstract, pump/accumulator device, comprising:  a microfluidic channel, Figure 2, central passage 21, Column 3 line 41-55; a fluid actuator, Figure 2, piston and pump piston cylinder 30, Column 4 line 26-46; and a check valve located in the microfluidic channel, the check valve comprising: a moveable valve element, Figure 2, check valve 22, Column 3 line 41-55. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention so that the valve is a check valve as taught by WOOD located in the channel to allow fluid there through only from one direction, Column 3 line 41-55, and prevents back flow of fluid,  Column 5 line 1-5.  
Additional Disclosures Included are: Claim 2: wherein the inertial pump of claim 1, wherein the fluid actuator is a resistor configured to generate vapor bubbles to displace fluid in the microfluidic channel, KORNILOVICH [0021].; Claim 3: wherein the inertial pump of claim 1, wherein the microfluidic channel and the check valve are fabricated by photolithography.  The instant claim is directed towards a product by process.  The patentability is based on the product (the inertial pump) itself, not a method of making a component of the product.  The language directed towards the method of production is not given patentable weight and since the combination above suggests the claimed inertial pump, the product by process limitation does not expect to impart distinctive structural characteristics.; Claim 4: wherein the inertial pump of claim 1, wherein distance between the blocking element and the narrowed channel segment is from 1.1 to 5 times the width of the moveable valve element, GOVYADINOV, Figure 4a, 4b, distance between the particle tolerant architectures 400 and the upper narrow portion in valve 404 and pinch point 402 in channel 212 is at least 1.1 times width of element 216, [0038].; Claim 8: wherein the inertial pump of claim 1, wherein the check valve is located downstream of the fluid actuator, GOVYADINOV, Figure 4b.; and Claim 9: wherein the inertial pump of claim 8, further comprising a second check valve located upstream of the fluid actuator, WOOD Figure 2, check valve 22.
Regarding Claim 5, the combination above suggests the claimed invention, but is silent in regards to the shape of the moveable valve element is in the form of a cylinder or a hexagonal block.  The ejection element 216 disclosed by GOVYADINOV can be any device capable of ejecting fluid drops, [0034, 0035].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the ejection element 216 so that it is in the form of a cylinder or a hexagonal block since the shape is a  matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding  Claim 6, the combination above suggests the claimed invention, and further comprising gaps between the moveable valve element and a ceiling and floor of the microfluidic channel, GOVYADINOV, Figure 4a, 4b, but is silent in regards to wherein the gaps have a height from about 0.05 m to about 4 m.
Since the overall device of GOVYADINOV is for fluid ejection in inkjet printers, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the channels in the device so that the gaps between the moveable valve element and a ceiling and floor of the microfluidic channel have a height from about 0.05 m to about 4 m for greater control over the droplet size and the mere definition of the gap heights from about 0.05 m to about 4 m where the device is to produce droplet would not perform differently than the prior art device, In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding Claim 7, the combination above suggests the claimed invention above but is silent in regards to the defined distance between the check valve is located from 1 m to 100 m away from the fluid actuator.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the distance between the check valve is located from 1 m to 100 m away from the fluid actuator to regulate the flow of fluid quickly or improve the recirculation efficiency, GOVYADINOV [0038]. 
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 10, the KORNILOVICH reference discloses a microfluidic device, abstract, microfluidic system, Figure 1, microfluidic device 102, [0028], comprising: a fluid reservoir, Figure 4, reservoir 400, [0036]; a microfluidic channel in communication with the fluid reservoir, Figure 4, channel 206, [0031, 0036]; and a fluid actuator located in the microfluidic channel, Figure 2, fluid pump actuator 202, [0031]. 
The KORNILOVICH discloses the claimed invention, but is silent in regards to wherein the inertial pump includes a valve. 
The GOVYADINOV discloses a pump, abstract, fluid ejection device, comprising: a microfluidic channel, Figure 4a, 4b, channel 208 or 212, [0032, 0033]; a fluid actuator located in the microfluidic channel, Figure 4a, 4b, fluid actuator 206 or element 216, [0032, 0033]; and a valve located in the microfluidic channel, Figure 4a, 4b, valve 404, [0038], the valve comprising: a valve element, Figure 4a, 4b, element 216, [0033, 0034], a narrowed channel segment located upstream of the valve element, the narrowed channel segment having a width less than a width of the valve element such that the valve element blocks fluid flow through the valve when the valve element is positioned in the narrowed channel segment, Figure 4a, 4b, see narrowed portion of channel is more narrow than element 216, and a blocking element formed in the microfluidic channel downstream of the moveable valve element, Figure 4a, 4b, tolerant architectures 400, [0038], and configured such that the blocking element constrains the valve element within the valve while also allowing fluid flow when the moveable valve element is positioned against the blocking element, [0038]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to include a valve in the inertial pump as taught by GOVYADINOV to regulate the flow of fluid or improve the recirculation efficiency and minimize nozzle cross talk, which refers to an unintended flow of fluid between neighboring drop generators and/or pumps, [0038].
The combination above suggests the claimed invention, but is silent in regards to wherein the valve is a check valve. 
The WOOD reference discloses a pump, abstract, pump/accumulator device, comprising:  a microfluidic channel, Figure 2, central passage 21, Column 3 line 41-55; a fluid actuator, Figure 2, piston and pump piston cylinder 30, Column 4 line 26-46; and a check valve located in the microfluidic channel, the check valve comprising: a moveable valve element, Figure 2, check valve 22, Column 3 line 41-55. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention so that the valve is a check valve as taught by WOOD located int eh channel to allow fluid there through only from one direction, Column 3 line 41-55, and prevents back flow of fluid,  Column 5 line 1-5.  
Additional Disclosures Included are: Claim 11: wherein the microfluidic device of claim 10, wherein the check valve is configured to allow fluid flow away from the fluid reservoir, WOOD, Column 3 line 41-55.; and Claim 12: wherein the microfluidic device of claim 11, further comprising a second fluid reservoir in communication with the microfluidic channel, wherein the check valve is located along the microfluidic channel between the first fluid reservoir and the second fluid reservoir, and wherein the second fluid reservoir has a higher pressure than the first fluid reservoir, KORNILOVICH Figure 4, at least one fluid reservoir, [0036]; WOOD, Column 3 line 41-55 .
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 13, the KORNILOVICH discloses a microfluidic device, abstract, microfluidic system, Figure 1, microfluidic device 102, [0028], comprising: a microfluidic mixing channel, Figure 1-4, networks 103 with channels, [0028]; a first fluid reservoir, Figure 4, reservoir 400 [0036]; a first inertial pump, inertial pump 200, [0036], fluidly connected between the first fluid reservoir and the microfluidic mixing channel to pump a first fluid from the first fluid reservoir into the microfluidic mixing channel, Figure 4, [0036]; a second fluid reservoir, Figure 4, at least one fluid reservoir, [0036]; and a second inertial pump fluidly connected between the second fluid reservoir and the microfluidic mixing channel to pump a second fluid from the second fluid reservoir into the microfluidic mixing channel, [0036], other implementations of such an “open” network 103, both ends of the pump channel 206 can readily be connected to external fluid reservoirs 400; wherein one or both of the first and second inertial pumps comprise: 
a microfluidic channel, Figure 2, [0031], pump 206; 
a fluid actuator located in the microfluidic channel, Figure 2, [0031], fluid pump actuator 202.
The KORNILOVICH discloses the claimed invention, but is silent in regards to wherein the inertial pump includes a valve. 
The GOVYADINOV discloses a pump, abstract, fluid ejection device, comprising: a microfluidic channel, Figure 4a, 4b, channel 208 or 212, [0032, 0033]; a fluid actuator located in the microfluidic channel, Figure 4a, 4b, fluid actuator 206 or element 216, [0032, 0033]; and a valve located in the microfluidic channel, Figure 4a, 4b, valve 404, [0038], the valve comprising: a valve element, Figure 4a, 4b, element 216, [0033, 0034], a narrowed channel segment located upstream of the valve element, the narrowed channel segment having a width less than a width of the valve element such that the valve element blocks fluid flow through the valve when the valve element is positioned in the narrowed channel segment, Figure 4a, 4b, see narrowed portion of channel is more narrow than element 216, and a blocking element formed in the microfluidic channel downstream of the moveable valve element, Figure 4a, 4b, tolerant architectures 400, [0038], and configured such that the blocking element constrains the valve element within the valve while also allowing fluid flow when the moveable valve element is positioned against the blocking element, [0038]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to include a valve in the inertial pump as taught by GOVYADINOV to regulate the flow of fluid or improve the recirculation efficiency and minimize nozzle cross talk, which refers to an unintended flow of fluid between neighboring drop generators and/or pumps, [0038].
The combination above suggests the claimed invention, but is silent in regards to wherein the valve is a check valve. 
The WOOD reference discloses a pump, abstract, pump/accumulator device, comprising:  a microfluidic channel, Figure 2, central passage 21, Column 3 line 41-55; a fluid actuator, Figure 2, piston and pump piston cylinder 30, Column 4 line 26-46; and a check valve located in the microfluidic channel, the check valve comprising: a moveable valve element, Figure 2, check valve 22, Column 3 line 41-55. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention so that the valve is a check valve as taught by WOOD located int eh channel to allow fluid there through only from one direction, Column 3 line 41-55, and prevents back flow of fluid,  Column 5 line 1-5.  
Additional Disclosures Included are: Claim 14: wherein the microfluidic device of claim 13, further comprising one or more additional first inertial pump fluidly connected between the first fluid reservoir and the microfluidic mixing channel, and one or more additional second inertial pump fluidly connected between the second fluid reservoir and the microfluidic mixing channel, [0036] a reservoir can be connected to a network by one or pump channel or one or more networks with pumps.; and Claim 15: wherein the microfluidic device of claim 13, wherein the microfluidic mixing channel leads to a reactor, [0046].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797